Dewey, J.
The construction of the clause in the will upon which the present question arises is not free from difficulty. That the testatrix should have intended to compensate the executoi for his services, by allowing him the entire income of her estate during the time that elapsed from the probate of her will to the final settlement of the estate, is so unusual and improbable, that it must be indicated by the plain and obvious language of the will, or we cannot adopt it. Such a form of compensation would furnish a direct inducement for delay in closing the settlement of the estate, and is one not likely to be selected by a testator. So strong, however, is the language here used, that if no other provision had been found in the will, fixing the compensation of the executor, than that relied on by him as authorizing the allowance which he now claims, it might have required that construction. But the provision in the will, that the executor is to be allowed three per cent, on certain amounts, shows strongly that the testatrix had in her mind a fixed and certain mode of compensation for regulating the allowance to him. Had it been intended to allow the gross sum that might be received from the income of the whole property during the settlement of the estate, this minute provision of three per cent, would hardly have been introduced.
Three per cent, is, by the express words of the will, to be allowed on the amount of the inventory. We have only to read “ also ” as and, to make the sense perfectly clear, and to fix the compensation at three per cent, on the inventory and the whole sums that may accrue during the settlement of the estate. This reading is so much more natural and probable, as an indication of the purpose of the testatrix, than that contended for by the executor, tha we feel constrained to adopt it. The allowance *568to the executor will be, therefore, three per cent, on t.he whole amount of the inventory, and on the sums accruing during the settlement of the estate, except those arising from the real estate which vests in the devisees immediately.